          Case 3:19-cv-00524-CLB Document 27 Filed 08/31/21 Page 1 of 4



1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3                                                   ***

4     DASHOD REED,                                              Case No. 3:19-CV-00524-CLB
5                                           Plaintiff,        ORDER DENYING MOTION FOR
                                                               PRELIMINARY INJUNCTION
6             v.
                                                                         [ECF No. 20]
7     D. COOK, et al.,
8                                      Defendants.
9

10            This case involves a civil rights action that arises out of allegations that Defendants
11   D. Cook (“Cook”) and Harry Churchward (“Churchward”) (collectively referred to as
12   “Defendants”) retaliated against Plaintiff Dashod Reed (“Reed”) while he was
13   incarcerated in the Nevada Department of Corrections (“NDOC”) in 2019. Pending before
14   the Court is Reed’s motion for a preliminary injunction which arises from allegations of
15   new acts of alleged retaliation that took place in 2021. (ECF No. 20.) Defendants
16   opposed, (ECF No. 22), and Reed replied. (ECF No. 23.) For the reasons discussed
17   below, the Court denies Reed’s motion.
18   I.       BACKGROUND AND PROCEDURAL HISTORY
19            A.     Factual Background
20            Reed is an inmate in the custody of the NDOC and is currently incarcerated at the
21   Northern Nevada Correctional Center (“NNCC”). Proceeding pro se, Reed filed the instant
22   civil rights action pursuant to 42 U.S.C. § 1983 for events that occurred while he was
23   incarcerated in 2019. (ECF Nos. 1, 4.) In summary, the complaint alleged that in February
24   2019, Reed filed an emergency grievance because his cellmate had repeatedly stolen
25   from him. (See ECF No. 4). Reed alleged he was brought to see sergeant Cook about
26   the emergency grievance. Cook simply stated that Reed’s unit caseworker could address
27   the issue. When Reed persisted in requesting help, Cook stated, “since you like to file
28   emergency grievances, I’m looking you up.”
       Case 3:19-cv-00524-CLB Document 27 Filed 08/31/21 Page 2 of 4




1           Cook then placed Reed in administrative segregation in retaliation for his

2    emergency grievance. As a result, Reed lost his job, his work-time credits, and his

3    housing assignment. After seven days in administrative segregation, Reed filed an

4    informal grievance complaining about having been placed in administrative segregation.

5    In retaliation for this grievance, inspector general Churchward filed a “nefarious” notice of

6    charges alleging that Reed had falsified a report by filing the grievance. Reed was

7    charged with an MJ-58, which created significant potential consequences, including the

8    possibility of restitution or referral to the attorney general’s office. Although the charges

9    were ultimately dismissed, Reed was forced to defend himself in a very stressful,

10   adversarial setting.

11           In accordance with 28 U.S.C. § 1915A(a), the District Court screened Reed’s

12   complaint and allowed Reed’s First Amendment claim for retaliation to proceed against

13   Defendants. (ECF No. 3.)

14          B.     Motion for Preliminary Injunction

15          On July 19, 2021, Reed filed the instant motion for preliminary injunction. (ECF No.

16   20.) In the motion, Reed claims that on June 23, 2021—over three years after the events

17   alleged in the complaint occurred—he was moved to administrative segregation. In

18   addition, he claims that he filed an emergency grievance requesting property, including

19   legal materials, be returned to him. Although Reed acknowledges most of his property

20   was returned, he asserts that “documents incriminating to Defendants” were missing from

21   his property, as well as a portion of his personal property. (Id. at 1-2.) Reed also claims

22   that his grievance was returned to him as “untimely filed.” (Id. at 2.) Based on these

23   allegations, Reed seeks an injunction against Defendants to “immediately stop the

24   ongoing retaliation; return his legal and personal property . . . and to process” his

25   grievance. (Id. at 3.)

26          Defendants oppose the motion. (ECF No. 22.) Defendants argue the motion must

27   be denied for a variety of reasons. Of particular significance, however, Defendants argue

28   that the acts alleged in the motion have no relationship to the issues and claims asserted

                                                  2
           Case 3:19-cv-00524-CLB Document 27 Filed 08/31/21 Page 3 of 4




1    in the complaint and on this basis alone, the motion should be denied. (Id. at 4.) In reply

2    to Defendant’s argument, Reed asserts that the facts alleged in the motion are related to

3    the facts asserted in the complaint because there is a common theme of retaliation. (ECF

4    No. 23 at 3.)

5              Having reviewed the above filings, the Court finds that Reed’s motion must be

6    denied.

7    II.       LEGAL STANDARD

8              A preliminary injunction is an extraordinary remedy never awarded as of right.

9    Winters v. Natural Resources Defense Council, Inc., 555 U.S. 7, 24 (2008). However, as

10   a threshold matter, the court lacks authority to issue injunctive relief when there is no

11   “relationship between the injury claimed in the motion for injunctive relief and the conduct

12   asserted in the underlying complaint.” Pac. Radiation Oncology, LLC v. Queen’s Medical

13   Ctr., 810 F.3d 631, 636 (9th Cir. 2015) (citing Devose v. Herrington, 42 F.3d 470, 471 (8th

14   Cir. 1994)). Thus, the moving party must establish there is a sufficient nexus between the

15   claims raised by the injunctive relief motion and the conduct asserted in the underlying

16   complaint. Id.

17             Where the motion for preliminary injunction is related to new allegations of

18   misconduct—distinct from the allegations at issue in the complaint—such a motion must

19   be denied. See e.g., Padilla v. Nevada, No. 2:08-cv-410, 2011 WL 2746653, at *8 (D.

20   Nev. June 3, 2011) (denying request for preliminary injunction unrelated to claims in the

21   complaint); Mitchell v. Haviland, No. 2:098-cr-3012, 2014 WL 458218, at *2 (E.D. Ca.

22   Feb. 4, 2014) (denying motion for preliminary injunction where the conduct asserted in

23   the motions is based on new assertions of misconduct unrelated to the acts of misconduct

24   asserted in the complaint); Burton v. Paramo, No. 3:17-cv-01953-BEN-KSC, 2017 WL

25   6048805, at *4-5 (S.D. Ca. Dec. 5, 2017) (denying motion for preliminary injunction

26   seeking injunction claimed retaliation for bringing underlying lawsuit because those acts

27   were separate from claims asserted within the complaint itself.)

28   ///

                                                  3
         Case 3:19-cv-00524-CLB Document 27 Filed 08/31/21 Page 4 of 4




1    III.    DISCUSSION

2            Reed’s motion must be denied because Reed has failed to establish the

3    allegations of “retaliation” contained in the motion have any nexus or relationship to the

4    allegations of retaliation in the underlying complaint. Here, the facts giving rise to the

5    complaint arose from distinct events that occurred in 2019, involving Defendants. By

6    contrast, the facts asserted in the motion relate to acts taken in 2021—approximately

7    three years after the complaint was filed. Although Reed’s motion asserts claims of

8    retaliation based on being placed in administrative segregation and the processing of his

9    grievances, which are similar to the allegations in the complaint, he does not provide any

10   evidence or provide any factual basis to establish that these new acts are related to the

11   acts alleged in the lawsuit. In fact, Reed’s motion fails to state who was responsible for

12   the most recent acts of placing him in administrative segregation, taking his property, or

13   processing his grievance. As such, there is no evidence or facts alleging that either

14   Defendant named in this case was responsible for allegations in the motion, which took

15   place in 2021.

16           Like the Mitchell and Burton cases above, Reed’s motion alleges new and distinct

17   claims of mistreatment from those asserted in the complaint. As such, Reed has failed to

18   show any relationship between those alleged injuries and the allegations contained in his

19   complaint. Accordingly, this Court lacks authority to grant the relief requested, and the

20   motion must be denied. See Pac. Radiation Oncology, 810 F.3d at 636.1

21   IV.     CONCLUSION

22           For the reasons stated above, Reed’s motion for preliminary injunction, (ECF No.

23   20), is denied.

24          August 31, 2021
     DATED: ______________.

25                                                                 ______
                                               UNITED STATES MAGISTRATE JUDGE
26
27   1       If Reed believes that he has been subjected to new acts of retaliation, his remedy
     is not a preliminary injunction. Rather, he is required to file a new lawsuit asserting these
28   new allegations after exhausting his administrative remedies.
                                                  4
